Nichols, C. J.
This is an appeal from a judgment of the Allen Circuit Court overruling appellants’ exceptions to the final report of appellee as administratrix of the estate of George Allison, deceased, who died intestate without issue.
Appellants claim to be the sole and only heirs of said *205deceased, being his collateral kindred, while appellee claims to be the wife of the deceased, and as such entitled to his estate as his sole heir.
Appellants assign as error the action of the court in overruling their motion for a new trial, the reasons for which were: that the decision of the court was contrary to law; and that it was not substantiated by sufficient evidence. The substantial question presented is as to whether appellee was at the time of the death of the decedent his common-law wife. There was evidence that by repeated declarations the decedent and appellee announced that they were husband and wife; that they assumed that state by living together for seventeen years, and were so living at the time of his death. They lived as other families lived, in the residential portion of the city of Fort Wayne, Indiana, and that they were generally reputed to be husband and wife. From this evidence, with other evidence to the same effect, the court decided that appellee was the common-law wife of the deceased, and this court will not disturb its decision on the weight of the evidence. Judgment affirmed.